Exhibit 10

THE HUMANA INC. DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(AS AMENDED THROUGH AUGUST 23, 2007)

ARTICLE 1

Purpose

The purpose of this Plan is to provide members of the Board of Directors of
Humana Inc. who are not employees of the Company or any of its subsidiaries with
the opportunity to defer receipt of certain compensation to which they will be
entitled while the Plan is in effect. The Plan is intended to be an unfunded,
nonqualified deferred compensation plan and shall be construed and administered
accordingly.

ARTICLE 2

Definitions

For purposes of the Plan, the following terms shall have the following meanings:

2.1 “Allocation Date” shall mean, with respect to a Deferral Election, the date
on which all or a portion of a Director’s Deferral Amount is credited to his or
her Cash and/or Stock Unit Accounts, which shall be the date on which such
Deferral Amount (or portion thereof) would have been paid to the Director if the
Director had not made a Deferral Election; provided, however, that with respect
to any cash Compensation that a Director has elected to have converted into
Stock Units, the Allocation Date in respect of such Deferral Amount shall be the
Quarterly Allocation Date concurrent with or next following the date such
compensation would have been paid if the Director had not made a Deferral
Election.

2.2 “Beneficiary” has the meaning set forth in Section 8.3 of Article 8.

2.3 “Board” shall mean the Board of Directors of the Company.

2.4 “Cash Account” shall mean a memorandum account established on the books of
the Company on behalf of a Director, into which shall be credited amounts
pursuant to Section 4.1 of Article 4.

2.5 “Cash Account Balance” has the meaning set forth in Section 4.1 of Article
4.

2.6 “Change in Capitalization” has the meaning set forth in Section 4.2 of
Article 4.

2.7 “Change in Control” shall have the same definition as is contained in the
Humana Inc. 2003 Stock Incentive Plan, as amended from time to time. (A copy of
this definition is attached hereto as Exhibit A.)

2.8 “Common Stock” shall mean the common stock, par value $0.16  2/3 per share,
of the Company, or any other securities or property into which such stock may be
converted or exchanged.

2.9 “Company” shall mean Humana Inc.

2.10 “Compensation” shall mean, with respect to a Plan Year, the annual retainer
fees, committee fees, and meeting fees payable to a Director in such Plan Year
for services rendered in such Plan Year. For purposes of clarity, “Compensation”
shall not mean, with respect to any Director, stock



--------------------------------------------------------------------------------

options granted or to be granted by the Company to such Director or Common Stock
received or to be received by such Director pursuant to the exercise of such
options, but shall include grants of Common Stock made or to be made to such
Director as payment of such Director’s annual retainer fees, committee fees,
and/or meeting fees.

2.11 “Deferral Amount” shall mean any part or all of his or her Compensation
elected by a Director to be deferred in a Plan Year.

2.12 “Deferral Election” shall mean a Director’s timely election of a Deferral
Amount pursuant to Article 3.

2.13 “Deferral Period” shall have the meaning set forth in Section 3.1 of
Article 3.

2.14 “Director” shall mean each member of the Board who is not an employee of
the Company or any of its subsidiaries.

2.15 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.16 “Fair Market Value” on any date means (i) with respect to Common Stock, the
average of the highest and lowest reported sales prices, regular way, of Common
Stock in transactions reported on the New York Stock Exchange on such date, or
if no sales of Common Stock are reported on the New York Stock Exchange for such
date, the comparable average sales price for the last previous day for which
sales were reported on the New York Stock Exchange or the value of a share of
Common Stock for such date as established by the Committee using any other
reasonable method of valuation, and (ii) with respect to any other property, the
fair market value of such property determined by such methods or procedures as
shall be established from time to time by the Committee.

2.17 “Payment Method” has the meaning set forth in Section 5.2 of Article 5.

2.18 “Plan” shall mean the Humana Inc. Deferred Compensation Plan for
Non-Employee Directors, as such Plan may be amended from time to time.

2.19 “Plan Administrator” shall mean the Organization & Compensation Committee
of the Board or such other committee of Directors designated by the Board.

2.20 “Plan Year” shall mean each calendar year with the first plan year
beginning January 1, 2004.

2.21 “Quarterly Allocation Date” shall mean the last day of each calendar
quarter.

2.22 “Stock Unit Account” shall mean a memorandum account established on the
books of the Company on behalf of a Director, to which shall be credited a
number of Stock Units pursuant to Section 4.2 of Article 4.

2.23 “Stock Unit Account Balance” shall have the meaning set forth in
Section 4.2 of Article 4.

2.24 “Stock Units” shall mean units credited to a Director’s Stock Unit Account,
with one Stock Unit having a value on any date equal to the Fair Market Value of
one share of Common Stock on such date.

2.25 “Termination” shall mean termination of a Director’s service as a member of
the Board for any reason, including by reason of death or disability.

 

- Page 2 of 9-



--------------------------------------------------------------------------------

ARTICLE 3

Deferral Elections of Compensation

3.1 Deferral Election. Each Director may elect to have the payment of all or any
portion of his or her Compensation for a Plan Year deferred pursuant to the
Plan. Each Deferral Election shall be made on a deferral election form to be
provided by the Company and shall specify (i) the Deferral Amount, (ii) the
Deferral Period, and (iii) the Payment Method (as defined in Section 5.2). For
the Plan Year beginning on or after January 1, 2008, to the extent such Deferral
Amount is Compensation that would be otherwise payable in cash, the Director may
further elect whether such Deferred Amount will be deferred into a Cash Account
as provided in Section 4.1 of this Plan, or converted into Stock Units and held
in a Stock Unit Account as provided in Section 4.2 of this Plan; provided,
however, that unless an election is made to defer Compensation otherwise payable
in cash into Stock Units, such Deferred Amounts shall be credited to the
Director’s Cash Account. For purposes of this Plan, “Deferral Period”, with
respect to any Deferral Election, shall mean the period commencing on the
Allocation Date and ending, at the election of the Director, on (i) the date of
the Director’s Termination, (ii) a date specified by the Director in his or her
Deferral Election, or (iii) the earlier of either the date of the Director’s
termination or any date specified by the Director in his or her Deferral
Election; provided, however, that any such date specified by the Director in his
or her Deferral Election must be no earlier than two years after the end of the
Plan Year with respect to which the Deferral Election applies.

3.2 Timing of Deferral Elections. Deferral Elections in respect of Compensation
otherwise payable to Directors in a Plan Year shall be timely if made (i) with
respect to the Plan Year beginning January 1, 2004, on or before November 21,
2003, (ii) with respect to Plan Years 2005-2007, on or before September 1 of the
preceding year and (iii) with respect to subsequent Plan Years, on or before
September 15 of the preceding year; provided, however, that with respect to new
Directors, Deferral Elections in respect of Compensation subsequently payable in
the Plan Year in which they become a Director shall be timely if made within 15
days after becoming a Director.

3.3 Irrevocability. A Deferral Election, once made, shall be irrevocable.

ARTICLE 4

Treatment of Deferral Amounts

4.1 Cash Account

(a) On each Allocation Date, an amount reflecting the portion of a Director’s
Deferral Amount which would otherwise have been paid to the Director in cash and
with respect to which the Director has not elected to have converted to Stock
Units, shall be credited to the Director’s Cash Account.

(b) All deferred amounts credited to the Cash Account shall bear interest from
the Allocation Date. The interest credited to the Cash Account will be
compounded quarterly at the end of each calendar quarter. For all amounts
whenever credited, the rate of interest credited thereon, as of the end of each
calendar quarter thereon, shall be equal to the average ten-year U.S. Treasury
note rate for the previous calendar quarter (the actual deferrals plus interest
credits and credits in respect of fractional Stock Units under Section 4.2(d)
are collectively referred to herein as the “Cash Account Balance”).

4.2 Stock Unit Account.

(a) Allocations.

(i) General. On each Allocation Date, a number of Stock Units reflecting the
portion of a Director’s Deferral Amount which would otherwise have been paid to
the Director in Common Stock shall be credited to the Director’s Stock Unit
Account. In the event a Director elects to have Compensation otherwise payable
to the Director in cash credited to such Director’s Stock Unit Account, the
number of Stock Units that will be credited to the Director’s Stock Unit Account
on each Quarterly Allocation Date shall be equal to (A) the aggregate cash
Compensation with respect to which the election has been made and that would
otherwise have been paid in the calendar quarter ending on the Quarterly
Allocation Date divided by (B) the Fair Market Value of a share of Common Stock
on the Quarterly Allocation Date.

 

- Page 3 of 9-



--------------------------------------------------------------------------------

(ii) Special One-Time Election. Any Director who as of September 1, 2007 has a
balance in his or her Cash Account may make a one-time election on or before
September 15, 2007 to have all or any portion of the balance in his or her Cash
Account transferred to his or her Stock Unit Account on the first business day
in January 2008. The Stock Units allocated to the Director’s Stock Unit Account
as a result of such transfer shall for purposes of this Plan be deemed to be
attributable to the Deferral Election(s) to which the amounts transferred from
the Director’s Cash Account were attributable.

(b) Dividends. In the event of a dividend paid with respect to Common Stock,
whether in cash, Common Stock or other stock or property of the Company, credits
(dividend equivalents) will be made to each Director’s Stock Unit Account as
follows:

(i) in the case of a cash dividend, or a dividend of stock of the Company (other
than Common Stock) or other property, additional credits will be made to the
Stock Unit Account consisting of a number of Stock Units equal to the number
determined by dividing (A) the cash amount of such dividend per share (or the
fair market value, on the date of payment, of dividends per share paid in such
stock or other property), multiplied by the aggregate number of Stock Units
credited to such Stock Unit Account on the record date for the payment of such
dividend by (B) the Fair Market Value of a share of Common Stock on the date
such dividend is payable to holders;

(ii) in the case of a dividend consisting of Common Stock, the Stock Unit
Account will be credited with a number of Stock Units equal to the number of
Stock Units in such account on the record date for the payment of such dividend
multiplied by the number of shares of Common Stock paid per share of Common
Stock in such dividend.

(c) In the event of any Change in Capitalization, the Plan Administrator in good
faith shall take such action as it deems necessary to preserve the economic
value of each Director’s Stock Unit Account immediately prior to the Change in
Capitalization to reflect the impact of the Change in Capitalization on the
Common Stock, including without limitation the making of equitable adjustments
to the number of Stock Units credited to the Stock Unit Account and the number
and kind of securities or other property deemed to be represented by Stock Units
held in the Stock Unit Account. For purposes of this Section 4.2(c), “Change in
Capitalization” shall mean any increase or reduction in the number of shares of
Common Stock, or any change in such shares or exchange of such shares for a
different number or kind of shares or other securities of the Company or another
corporation, by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, spin-off, split-up, issuance of warrants or
rights or debentures, stock dividend, stock split or reverse stock split,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise. (The actual deferrals plus adjustments pursuant to
Sections 4.2(b) and 4.2(c) are collectively referred to herein as the “Stock
Unit Account Balance”).

(d) All fractional Stock Units to which a Director is entitled shall be credited
to the Director’s Cash Account based on the Fair Market Value of such Units as
of the day preceding the date such credit is made. In no event shall fractional
Stock Units be credited to a Director’s Stock Unit Account.

4.3 Vesting. A Director shall be fully (100%) vested in his or her Cash and
Stock Unit Account Balance at all times.

ARTICLE 5

Payment

5.1 Payment Upon End of Deferral Period. With respect to any Deferral Election,
payment of a Director’s Cash and/or Stock Unit Accounts attributable to such
Deferral Election shall be made following the end of the applicable Deferral
Period at the time and in the manner set forth in this Article 5.

 

- Page 4 of 9-



--------------------------------------------------------------------------------

5.2 Payment Method. Payment of amounts credited to a Director’s Cash and Stock
Unit Accounts shall be made in accordance with the Payment Method elected by the
Director in the applicable Deferral Election. For purposes of this Plan,
“Payment Method” shall mean, with respect to payments of amounts credited to a
Director’s Cash and Stock Unit Accounts pursuant to a Deferral Election, either
(i) a lump sum payment on the 15th day of the calendar month following the end
of the applicable Deferral Period or (ii) a number of annual installments (not
exceeding 10) specified by the Director in his or her Deferral Election, with
(x) the first installment to be paid on the 15th day of the calendar month
following the end of the applicable Deferral Period and (y) installments
subsequent to the first installment to be paid on the 15th day of such calendar
month of each succeeding calendar year. Deferred amounts held pending
distribution shall continue to be subject to interest credits and adjustments,
as provided in Sections 4.1(b), 4.2(b) and 4.2(c), respectively.

5.3 Amount of Payment.

(a) Lump Sum Payment. If a Director elects a lump sum payment with respect to a
Deferral Election, such payment shall consist of (i) cash equal to the value of
that portion of the Director’s Cash Account Balance which is attributable to
such Deferral Election as of the day preceding distribution and (ii) a number of
shares of Common Stock equal to the number of Stock Units allocated to that
portion of the Director’s Stock Unit Account which is attributable to such
Deferral Election as of the day preceding distribution.

(b) Installment Payments.

(i) Cash Account. If a Director elects annual installments with respect to a
Deferral Election, the amount payable under each such installment shall be a
cash payment equal, with respect to the value of that portion of the Director’s
Cash Account Balance which is attributable to such Deferral Election, such value
of the Cash Account as of the day preceding the installment payment divided by
the number of remaining installments to be made (including the installment being
paid).

(ii) Stock Unit Account. If a Director elects annual installments with respect
to a Deferral Election, the number of shares of Common Stock payable under each
such installment shall equal, with respect to the number of Stock Units
allocated to that portion of the Director’s Stock Unit Account which is
attributable to such Deferral Election, such number of Stock Units as of the day
preceding the installment payment divided by the number of remaining
installments to be made (including the installment being paid).

5.4 Accelerated Payment in the Event of Death. Notwithstanding any other
provision of the Plan, in the event a Director dies prior to receiving
distribution of his or her entire Cash Account and Stock Unit Account, payments
shall be made to the Beneficiary or, if applicable, to the estate of the
Director, in accordance with the applicable Beneficiary Designation Form. The
Company shall pay to the Beneficiary or, if applicable, to the estate of the
Director within thirty (30) days following the Director’s date of death (i) a
lump sum cash payment equal to the value of his or her entire Cash Account
Balance and (ii) a number of shares of Common Stock equal to the number of Stock
Units credited to his or her Stock Unit Account, in each case as of the day
preceding the distribution.

5.5 Accelerated Payment Upon a Change in Control. Notwithstanding any other
provision of the Plan, upon a Change in Control, which constitutes a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A of the
Internal Revenue Code of 1986, as amended, the Company shall pay to each
Director within thirty (30) days following the Change in Control (i) a lump sum
cash payment equal to the value of his or her entire Cash Account Balance and
(ii) a number of shares of Common Stock equal to the number of Stock Units
credited to his or her Stock Unit Account, in each case as of the day preceding
the distribution.

 

- Page 5 of 9-



--------------------------------------------------------------------------------

5.6 Exception for Section 16 of the Exchange Act. Notwithstanding any other
provision of the Plan, no payment shall be made pursuant to the Plan if such
payment would subject a Director to liability under Section 16 of the Exchange
Act, and any such payment shall be delayed until the first date on which such
payment may be made without subjecting the Director to such liability.

ARTICLE 6

Administration

6.1 General Powers and Responsibilities of Plan Administrator. The Plan
Administrator shall have full authority to construe and interpret the terms and
provisions of the Plan, and to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan and perform all acts as it
shall, from time to time, deem advisable, and otherwise to supervise the
administration of the Plan. The Plan Administrator may correct any defect,
supply any omission or reconcile any inconsistency in the Plan, or in any
Deferral Election hereunder, in the manner and to the extent it shall deem
necessary to effectuate the Plan. Any decision, interpretation or other action
made or taken in good faith by or at the direction of the Plan Administrator in
connection with the Plan shall be in the sole and absolute discretion of the
Plan Administrator and shall be final, binding and conclusive. A Director shall
not participate in any decision involving a request made by him or her or
relating in any way to his or her rights, duties, and obligations as a
participant in the Plan (unless such decision relates to all Directors generally
and in a similar manner).

6.2 Liability and Indemnification of Plan Administrator. The Plan Administrator
shall not be liable for any action, failure to act, determination or
interpretation made in good faith with respect to this Plan or any transaction
hereunder, except for liability arising from his or her own willful misfeasance,
gross negligence or reckless disregard of his or her duties. The Company hereby
agrees to indemnify the Plan Administrator for all costs and expenses and, to
the extent permitted by applicable law, any liability incurred in connection
with defending against, responding to, negotiating for the settlement of or
otherwise dealing with any claim, cause of action or dispute of any kind arising
in connection with any actions in administering this Plan or in authorizing or
denying authorization to any transaction hereunder.

ARTICLE 7

Amendment or Termination of the Plan

The Company, by action of the Board, may amend, modify or terminate the Plan in
whole or in part at any time and for any reason without prior notice to or
consent of any Director; provided, however, that no amendment, modification or
termination of the Plan shall reduce a Director’s Cash or Stock Unit Account
Balance, or change a previously specified Deferral Election as of the date of
such amendment, modification or termination.

ARTICLE 8

Miscellaneous

8.1 Shares Subject to Plan. Through the provisions of this Plan relating to
Stock Units, it is intended that this Plan constitute the method by which
Directors can defer share awards made under the Humana Inc. 2003 Stock Incentive
Plan (or any successor plan thereto) and, with respect to Stock Units relating
to a Director’s deferral of cash Compensation or a transfer pursuant to
Section 4.2(a)(ii), the granting of share awards thereunder. Shares of Common
Stock distributed to Directors under this Plan shall be made from the aggregate
number of shares of Common Stock reserved for issuance under the Humana Inc.
2003 Stock Incentive Plan (or any successor plan thereto).

8.2 Nonassignability. Neither a Director nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, any amount payable under the Plan. All amounts payable under the
Plan, and all rights to such amounts, are expressly declared to be unassignable
and non-transferable. In the case of a Director’s death, payments due under this
Plan shall be made in accordance with Section 5.4.

 

- Page 6 of 9-



--------------------------------------------------------------------------------

8.3 Designation of Beneficiary. Each Director at the time he or she completes a
Deferral Election shall designate a beneficiary (a “Beneficiary”) and a
contingent Beneficiary to whom benefits hereunder are to be paid if the Director
dies prior to receiving his or her entire Cash and Stock Unit Account Balances.
A Director may change his or her Beneficiary designations at any time by filing
a revised Beneficiary designation form with the Plan Administrator or such other
individual or entity designated by the Plan Administrator. If a Director fails
to designate a Beneficiary as provided above, or if all designated Beneficiaries
predecease the Director, the Company shall pay the Cash and Stock Unit Account
Balances to the estate of the Director.

8.4 Incapacity. In the event benefits become payable under the Plan after a
Director becomes incapacitated, such benefits shall be paid to the Director’s
legal guardian or legal representative pursuant to the applicable provisions of
Article 5.

8.5 No Right To Continued Service. The terms and conditions of the Plan shall
not be deemed to establish, constitute or be evidence of a right of any Director
to remain in service as a member of the Board.

8.6 No Right of a Shareholder. Directors shall have none of the rights of
shareholders of the Company by reason of their participation in the Plan.

8.7 Tax Withholding. The Company or the Plan Administrator shall have the right
to withhold from any payment hereunder amounts sufficient to satisfy all
Federal, state, local, or other withholding tax requirements.

8.8 Expenses. The Company will bear all expenses incurred in administering this
Plan and no part thereof shall be charged against any Director’s Cash or Stock
Unit Account or any amounts distributable hereunder.

8.9 Unsecured General Creditor. Directors shall have no legal or equitable
rights, interest or claims in any property or assets of the Company. For
purposes of the payment of benefits under the Plan, any and all of the Company’s
assets shall be, and remain, the general, unpledged unrestricted assets of the
Company. The Company’s obligations under the Plan shall be merely that of an
unfunded and unsecured promise to pay money and stock in the future.

8.10 Successors. The terms and conditions of the Plan and each Deferral Election
shall inure to the benefit of and bind the Company and the Directors, and their
successors, assigns, and personal representatives.

8.11 Governing Law. The provisions of the Plan shall be construed and
interpreted according to the laws of the State of Kentucky without giving effect
to conflict of laws principles thereof.

Adopted by the Board of Directors: August 23, 2007

 

- Page 7 of 9-



--------------------------------------------------------------------------------

Exhibit A

“Change in Control” shall mean the occurrence of:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned, directly or indirectly, by the Company (for purposes of this definition,
a “Subsidiary”) (ii) the Company or its Subsidiaries, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

(b) The individuals who, as of the effective date of this Plan are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the members of the Board; provided, however, that if the election,
or nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

(c) The consummation of:

(i) A merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where:

(A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy-five
percent (75%) of the combined voting power of the outstanding Voting Securities
of the corporation resulting from such merger or consolidation or reorganization
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidation
or reorganization,

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially directly
or indirectly owning a majority of the Voting Securities of the Surviving
Corporation, and no agreement, plan or arrangement is in place to change the
composition of the board of directors following the merger, consolidation or
reorganization; and

(C) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation, or any Subsidiary, or (iv) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty percent (20%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities.

 

- Page 8 of 9-



--------------------------------------------------------------------------------

(ii) A complete liquidation or dissolution of the Company; or

(iii) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of Shares Beneficially Owned by the Subject Persons, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 

- Page 9 of 9-